Case 1:19-cv-00359-JTN-SJB ECF No. 31 filed 10/07/19 PagelD.155 Pag&IL6D2- KZ
October 7, 2019 11:56 AM

U.S. DISTRICT COURT
WESTERN DISTRICT OF Bl

__jlb_ Scanned by By "hq
UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

Hon. Judge Janet T. Neff
MARCUS IRVINE, Judge Magistrate Ellen Camondry

PLAINTIFF
Case No.
1:19-cv-00359
V.

Trustees of a Trust Party
Arthur Clark, Jay Blair, John Frost

and Bangor Police office Matta
PLAINTIFF,

Notice of Proposed Settlement.

I hereby give Notice to the United States District Court for the Western District of
Michigan, Southern Division for the Purpose of Proposed Settlement in rem.

At behest of the Defendant Trustees of at Trusted party. I have been subject to the
jurisdiction of a willfully ignorant court that has serviced me with the process of
corruptly paying money for compensation from a law established on a fee. MCL
750.214

On Aug 13th 2019. I was issued a warrant for the payment of that said money ina
malicious threat to extort money MCL 750.213 in the amount of $370.00 or stay in
jail as forfeiture. As of Oct 10th, 2019 the money was paid and receipt was given.

As a result of the action of the defendant trustees of the trusted party; violated due
process in their official capacity by carrying over special appearance dates for 3
Case 1:19-cv-00359-JTN-SJB ECF No. 31 filed 10/07/19 PagelD.156 Page 2 of 2

different times conspiring a Deprivation of Right. Forcing me to take the charge or
pay a bond to fight the case before leaving the court; without being heard or
allowed to dismiss the case under federally protected rights, as the trustees of the
trusted Party.

Their actions lead me to file suit against the Trustee of the Trusted Party of the 7th
District Court for Conspiring to Deprive my Right under UCC 1-107 and UCC 1-108
Deprivation of rights and Conspiring to Deprive Rights. Informing the courts of my
“right to travel” Shapiro vs Thompson 394 se 618 and My Right to Drive Caneisha
Mills Vs DC 2009.

MCL 750.214 Carries the punishment of a misdemeanor to be followed up within 1
year.
MCL 750.213 Malicious Threats to extort money carries the punishment of 20 years.

In the United States of America a Police State and Debt Courts are FORBIDDEN.

Michigan Legislators have recently convened on the decision of making Public
Officials liable for violating the Public Trust.

The trustees of the Trusted party have violated the public trust and their dealings
need to be addressed with the full veracity of the courts Judicial Tenure and the
Attorney Grievance commission. Their conduct is unbecoming of an officer of the
public.

However, in lieu of filing a criminal summons for charges relating to MCL 750.214
and MCL 750.213.

Plaintiff Marcus Irvine Proposes Settlement of $26,000,000.000 USD to settle this
case or proceed with the criminal cause of action in rem. Settlement renders
compensatory and restitution relief of Mr. Irvine’s emotional distress and remedy
for the Deprivation of Rights arising from their unlawful actions.

Date jaf [ei

swan SZ -
